UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* Open Text Corporation (Name of Issuer) Common Shares (Title of Class of Securities) (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: x Rule 13d-1(b) o Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 6 pages CUSIP No. 683715106 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Greystone Managed Investments Inc. 2. Check the Appropriate Box If A Member of A Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Citizenship or Place of Organization Canada Number of Shares Beneficially Owned By Each Reporting Person With: 5. Sole Voting Power 2,706,388 6. Shared Voting Power 7. Sole Dispositive Power 3,008,214 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned By Each Reporting Person 3,008,214 Check Box If The Aggregate Amount In Row (9) Excludes Certain Shares x Percent of Class Represented By Amount In Row (9) 5.27% Type of Reporting Person OO Page 2 of 6 pages Item1(a). Name of Issuer: Open Text Corporation Item1(b). Address of Issuer’s Principal Executive Offices: 275 Frank Tompa Drive Waterloo, ON N2L 0A1 Canada Item2(a). Name of Persons Filing: Greystone Managed Investments Inc. Item2(b). Address of Principal Business Office, or if None, Residence: 300-1230 Blackfoot Drive, Regina, Saskatchewan, Canada, S4S 7G4 Item2(c). Citizenship: Canadian incorporated company Item2(d). Title of Class of Securities: Common Shares Item2(e). CUSIP Number: 683715106 Item3. If this Statement is filed pursuant to 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under Section 15 of the Act (15 U.S.C. 78o). (b) o Bank as defined in Section 3(a)(6) of the Act (15 U.S.C. 78c). (c) o Insurance company as defined in Section 3(a)(19) of the Act (15 U.S.C. 78c). (d) o Investment company registered under Section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). (e) o An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); Page 3 of 6 pages (g) o A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) o A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) o A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) x A non-U.S. institution in accordance with Rule 13d-1(b)(1)(ii)(J); (k) o Group, in accordance with §240.13d-1(b)(1)(ii)(J). Item 4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned: 3,008,214 (b) Percent of class: 5.27% (c) Number of shares as to which the person has: (i) Sole power to vote or direct the vote: 2,706,388 (ii) Shared power to vote or to direct the vote: (iii) Sole power to dispose or to direct the disposition of: 3,008,214 (iv) Shared power to dispose or to direct the disposition of: Page 4 of 6 pages Item5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following o. Item6. Ownership of More than Five Percent on Behalf of Another Person. Accounts managed on a discretionary basis by Greystone Managed Investments Inc. have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the common stock.To the best of our knowledge, no account holds more than 5 percent of the outstanding common stock. Item7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person. Not applicable Item8. Identification and Classification of Members of the Group. Not applicable Item9. Notice of Dissolution of Group. Not applicable Item10. Certification. By signing below we certify that, to the best of our knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page 5 of 6 pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 3, 2011 Date /s/ Nadine Krenosky Signature Nadine Krenosky, Chief Compliance Office Name/Title Page 6 of 6 pages
